Title: To Benjamin Franklin from Arthur Lee, 16 March 1778
From: Lee, Arthur
To: Franklin, Benjamin


Dear Sir,
Challiot March 16th 1778
A Gentleman has ask’d particulars of me about a Packet which he says he understood from you was to sail soon with our Dispatches. Nothing having communicated to me on that subject; I beg the favor of you to inform me whether it is so with the name of the vessel, when and from whence she will sail. I have the honor to be with great respect dear Sir Your most Obedient Servant
Arthur Lee
